DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/15/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 13, 14,19 and 25 - 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qi et al. (US Publication 2020/0229181).
Regarding claims 1 and 14, Qi teaches an apparatus and a method of wireless communication at an integrated access backhaul (IAB) node within an IAB network, the method comprising: (i.e. fig. 1 shows a wireless IAB network comprising IAB nodes; see also figs. 2 and 3 which shows the IAB nodes may comprise different units such as a DU and also may comprise a processor, memory and transceiver for executing instructions; see paragraphs 55 - 57)
 	receiving a resource configuration for a distributed unit (DU) of the IAB node, the resource configuration comprising a first DU resource configuration for a first spectrum band of paired spectrum and a second DU resource configuration for a second spectrum band of the paired spectrum; (i.e. figs. 4 and 5 shows an IAB node comprising a DU may receive an allocation of time/frequency resources to transmit/receive data (410, 420); see paragraph 80: see also fig. 1 which shows separate uplink and downlink communications corresponding to paired spectrum which is just different frequency/spectrum for UL/DL channels; see paragraphs 27) and
 	scheduling at least one communication with a child node of the IAB node utilizing the resource configuration. (i.e. fig. 4 shows the IAB node may transmit/receive communications with a child node based upon the configuration (430); see paragraphs 82, 83)
Regarding claims 2, Qi teaches the method of claim 1, wherein the first DU resource configuration comprises an uplink DU resource configuration and the second DU resource configuration comprises a downlink DU resource configuration. (i.e. fig. 1 shows the allocated resources may be an uplink channel and a separate downlink channel each using TDM for backhaul communications)
Regarding claims 9, Qi teaches the method of claim 1, further comprising:
receiving a child resource configuration for the child node, wherein the child resource configuration comprises a first child DU resource configuration for the first spectrum band and a second child DU resource configuration for the second spectrum band, and wherein the scheduling the at least one communication with the child node further comprises: scheduling the at least one communication with the child node utilizing the resource configuration and the child resource configuration. (i.e. fig. 1 shows an IAB network which transmits a time/frequency configuration for a child node also supporting separate uplink and downlink communications corresponding to paired spectrum which is just different frequency/spectrum for UL/DL channels; see paragraphs 27, 28, see also figs. 4 and 5)
Regarding claims 13, Qi teaches The method of claim 1, wherein the receiving the resource configuration further comprises: receiving an Fl-Application Protocol (F1-AP) message comprising the resource configuration from a central unit (CU) of an IAB donor node. (i.e. the IAB node may send the resource configuration via a F1-AP layer of the protocol stack from a central unit (the unit that connects to the wired backhaul); see paragraphs 57)
Regarding claims 19 and 28, Qi teaches an apparatus and  a method of wireless communication at an integrated access backhaul (IAB) donor node within an IAB network, the method comprising: (i.e. fig. 1 shows a wireless IAB network comprising IAB nodes; see also figs. 2 and 3 which shows the IAB nodes may comprise different units such as a DU and also may comprise a processor, memory and transceiver for executing instructions; see paragraphs 55 - 57)
 	generating a resource configuration for a distributed unit (DU) of an IAB node within the IAB network, the resource configuration comprising a first DU resource configuration for a first spectrum band of paired spectrum and a second DU resource configuration for a second spectrum band of the paired spectrum; (i.e. figs. 4 and 5 shows an IAB node determine an allocation of time/frequency resources to transmit/receive data (410); see paragraph 80: see also fig. 1 which shows separate uplink and downlink communications corresponding to paired spectrum which is just different frequency/spectrum for UL/DL channels; see paragraphs 27)and
 	transmitting the resource configuration to the DU of the IAB node. (i.e. figs. 4 and 5 show determine the determination of time/frequency resources may be transmitted to the DU of the IAB network; see paragraphs 28, 29)
Regarding claims 20, Qi teaches the method of claim 19, wherein the first DU resource configuration comprises an uplink DU resource configuration and the second DU resource configuration comprises a downlink DU resource configuration. . (i.e. fig. 1 shows the allocated resources may be an uplink channel and a separate downlink channel each using TDM for backhaul communications)
Regarding claims 25, Qi teaches the method of claim 19, further comprising: transmitting a child resource configuration for a child node of the IAB node, wherein the child resource configuration comprises a first child DU resource configuration for the first spectrum band and a second child DU resource configuration for the second spectrum band. (i.e. fig. 1 shows an IAB network which transmits a time/frequency configuration for a child node also supporting separate uplink and downlink communications corresponding to paired spectrum which is just different frequency/spectrum for UL/DL channels; see paragraphs 27, 28, see also figs. 4 and 5)
Regarding claims 26, Qi teaches the method of claim 25, wherein the transmitting the child resource configuration for the child node further comprises:
transmitting a plurality of child DU resource configurations comprising the child resource configuration, each of the plurality of child DU resource configurations being associated with a different respective child node of the IAB node or a different respective cell associated with the child node. (i.e. fig. 1 shows an IAB network which transmits a time/frequency configuration for a child node also supporting separate uplink and downlink communications corresponding to paired spectrum which is just different frequency/spectrum for UL/DL channels all child nodes receive the resource configuration; see paragraphs 27, 28, see also figs. 4 and 5)
Regarding claims 27, Qi teaches the method of claim 19, wherein the transmitting the resource configuration further comprises: transmitting an F1-Application Protocol (F1-AP) message comprising the resource configuration from a central unit (CU) of the IAB donor node to the IAB node. (i.e. the IAB node may send the resource configuration via a F1-AP layer of the protocol stack from a central unit (the unit that connects to the wired backhaul); see paragraphs 57)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US Publication 2020/0229181) in view of Abedini (US Publication 2020/0305128).
Regarding claim 8, Qi discloses all the recited limitations of claim 1 as described previously from which claim 8 depends. Qi does not teach wherein the resource configuration is associated with a first cell served by the IAB node, and wherein the receiving the resource configuration further comprises: receiving an information element comprising a list of activated cells to be updated, wherein the list of activated cells comprises the first cell, and wherein each cell within the list of activated cells comprises a respective cell resource configuration for the paired spectrum. However, Abedini teaches teach wherein the resource configuration is associated with a first cell served by the IAB node, and wherein the receiving the resource configuration further comprises: receiving an information element comprising a list of activated cells to be updated, wherein the list of activated cells comprises the first cell, and wherein each cell within the list of activated cells comprises a respective cell resource configuration for the paired spectrum. (i.e. fig. 4 of Abedini discloses an IAB network in which a CU may allocate resources to a DU for communication, also supported with the allocation is an Information Element (IE) which may comprise a list of cells to be activated; see paragraph 62)
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to include the information element (IE) with the allocation of Abedini into Qi. Both Abedini and Qi teach resource allocation from parent (CU/DU) to child for wireless backhaul links in an IAB network. 
A person with ordinary skill in the art would have been motivated to make the modification to Qi to improve network efficiency and improve performance.
Regarding claim 24, Qi discloses all the recited limitations of claim 19 as described previously from which claim 24 depends. Qi does not teach wherein the resource configuration is associated with a first cell served by the IAB node, and wherein the receiving the resource configuration further comprises: receiving an information element comprising a list of activated cells to be updated, wherein the list of activated cells comprises the first cell, and wherein each cell within the list of activated cells comprises a respective cell resource configuration for the paired spectrum. However, Abedini teaches teach wherein the resource configuration is associated with a first cell served by the IAB node, and wherein the receiving the resource configuration further comprises: receiving an information element comprising a list of activated cells to be updated, wherein the list of activated cells comprises the first cell, and wherein each cell within the list of activated cells comprises a respective cell resource configuration for the paired spectrum. (i.e. fig. 4 of Abedini discloses an IAB network in which a CU may allocate resources to a DU for communication, also supported with the allocation is an Information Element (IE) which may comprise a list of cells to be activated; see paragraph 62)
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to include the information element (IE) with the allocation of Abedini into Qi. Both Abedini and Qi teach resource allocation from parent (CU/DU) to child for wireless backhaul links in an IAB network. 
A person with ordinary skill in the art would have been motivated to make the modification to Qi to improve network efficiency and improve performance.
Allowable Subject Matter
Claim 3 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 and 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 dependent on allowable claim.
Claims 5 dependent on allowable claim.
Claims 6 dependent on allowable claim.
Claims 7 dependent on allowable claim.
Claims 11 dependent on allowable claim.
Claims 12 dependent on allowable claim.
Claims 16 dependent on allowable claim.
Claims 17 dependent on allowable claim.
Claims 18 dependent on allowable claim.
Claims 22 dependent on allowable claim.
Claims 23 dependent on allowable claim.
Claims 30 dependent on allowable claim.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
August 12, 2022Primary Examiner, Art Unit 2471